DETAILED ACTION
    
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 9-12 (Species B) in the reply filed on May 20, 2022 is acknowledged.
Claims 1-8 and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 20, 2022.
Claims 9-12 remain pending in this application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Georgiou et al (US 2018/0364482 A1) in view of the US patent application publication by Popovich et al (US 2017/0276940 A1).
Georgiou et al teaches a display device that is comprised of a light source (202, Figure 2A) that is configured to output collimated light beam (please see paragraph [0022]), a scanning mirror (206) serves as the tiltable mirror, a waveguide (204) serves as the replicating lightguide operably coupled to receive the collimated light beam and providing multiple laterally offset parallel portion of the collimated light beam and a holographic optical element (208) serves as the focusing element that is operably for focusing the image light beam at an exit pupil of the display so as to form an image for direct observation by a user (215, Figure 2A).  
This reference has met all the limitations of the claims.  Georgiou et al teaches that the light source (202) may further comprises a spatial light modulator for creating image light, (please see paragraph [0022]).  However this reference does not teach explicitly that the spatial light modulator is to receive and spatially modulate portion of the collimated light beam (i.e. from the replicating lightguide).  Popovich et al in the same field of endeavor teaches a display that is comprised of a light source (6, Figure 1) that generates a collimated light (1000, please see paragraph [0053]), wherein the collimated light beam is received by a replicating waveguide (4) to provide multiple laterally offset parallel portions of the collimated light and a reflective microdisplay (1) serves as the spatial light modulator operably coupled to the replicating waveguide for receiving and spatially modulating the portions of the collimated light beam in at least one of the amplitude or phase to form an image light.  It would then have been obvious to one skilled in the art to apply the teachings of Popovich et al to modify the display of Georgiou et al to include a reflective microdisplay or spatial light modulator that is positioned to receive the multiple laterally offset parallel portions of the collimated light beam, generated by the replicating waveguide, to modulate the collimated light beam to form an image light beam for the benefit of providing an arrangement for providing light source and spatial light modulator to explicitly facilitate the display and to provide orthogonal pupil expansion, (please see paragraph [0006] of Popovich et al).  
With regard to claim 10, Popovich et al teaches that the micro display (1, Figure 1) is a reflective spatial light modulator that is configured to form the image light beam by reflecting the collimated light beam with at least one of a spatially variant reflectivity or spatially variant phase wherein upon reflection the image light beam propagates back through the replicating lightguide (4) and towards the focusing element (208, Figure 2A, Georgiou et al).  
With regard to claim 11, Georgiou et al teaches that the display further comprises an eye tracking system (218, Figure 2A) for determining a position of an eye pupil of the user and a controller (220) operably coupled to the eye tracking system.  The controller also controls the scanning mirror or tiltable mirror (206) that is configured to operate the tiltable mirror to redirect the collimated light beam to shift the exit pupil of the display to the eye pupil of the user, (please see paragraph [0026]).  
With regard to claim 12, Georgiou et al further teaches that the focusing element (208, Figure 2A and 310, Figure 3A) comprises a switchable holographic lens (please see paragraphs [0015] and [0024]) wherein the controller (220 or 320) is operably coupled to the switchable lens and configured to switch the switchable lens to shift the exit pupil of the display to the eye pupil of the user.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US patent application publication by Kollin et al (US 2020/0117006 A1) discloses a display device with switchable focusing lens and replicating waveguide.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872